Citation Nr: 1133983	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran, whose death occurred in January 2007, served on active duty from December 1960 to November 1964 and from November 1967 to October 1976.  The appellant in this matter is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, denying entitlement of the appellant to service connection for the cause of the Veteran's death.  By its remand of the August 2010, the Board directed the VA's Appeals Management Center (AMC) to undertake specific procedural and evidentiary development.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on her part.


REMAND

The Board in its August 2010 remand referenced medical opinions offered by two VA medical professionals who treated the Veteran prior to his death for his fatal adenocarcinoma of the colon.  Citing the Veteran's inservice exposure to dioxin, as a part of the chemical make-up of a herbicide to which he was exposed while on active duty in Vietnam, those medical professionals ultimately determined that it was more likely than not that the Veteran's metastatic colon cancer was a direct result of his inservice dioxin exposure.  The Board, noting the absence of any discussion of the role of the Veteran's longstanding alcohol and tobacco use in the onset of his colon cancer, or any rationale other than that inservice herbicide/dioxin exposure was the cause of the Veteran's colon cancer, concluded that the foregoing opinions were not probative.  

On that basis, the Board directed the AMC to obtain a medical opinion from a VA medical professional as to whether it was at least as likely as not, i.e., whether there was a 50 percent or greater probability, that the Veteran's exposure to herbicides in Vietnam either caused or contributed substantially and materially to his January 2007 death by colon cancer.  The VA medical professional was also asked to comment on the extent to which the Veteran's long-term tobacco and alcohol abuse was a factor in the diagnosis of his colon cancer.  A complete rationale for any opinion offered was sought, with citation to the specific evidence of record on which any opinion was based.  

In response, a VA physician in November 2010 reviewed the VA claims folder and offered a medical opinion that the Veteran's exposure to herbicides in Vietnam did not cause or contribute substantially or materially to his death from colon cancer, given that medical literature did not support a relationship between colon cancer and agent orange or other herbicide exposure.  Regarding the impact of the Veteran's alcohol and tobacco abuse, the VA physician stated that a review of medical literature suggested an association between alcohol/tobacco abuse; however, that association was described as weak, with many other risk factors being of greater significance, including age, family history, ethnicity, colorectal polyps, inflammatory bowel disease, personal history of other cancers, and dietary factors.  

The VA examiner did not directly address the issue of whether it is at least as likely as not that exposure to herbicides caused or contributed to the Veteran's death form colon cancer, nor did he cite specific medical studies as to the role or non-role herbicide exposure played in causing colon cancer or the effect of alcohol and tobacco abuse in the onset of colon cancer, or provide a rationale other than his generalized statement of what medical literature indicated.  No reference whatsoever was made by the VA reviewer as to specific evidence in the record on which his opinions were based.  The opinion provided gives the impression that the doctor was addressing the certainty of causation rather than applying the proper standard of at least as likely as not.  In light of the foregoing, the VA medical opinion obtained by the AMC in November 2010 is inadequate and remand is required for corrective action.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  

Accordingly, this case is REMANDED to the AMC for the following actions:

1.  Advise the appellant of the need for her to obtain evidence supporting her entitlement to service connection for the cause of the Veteran's death, to include clarifying and supporting information from J. G. Ahlemeyer and C. T. Burke with respect to the purported causal relationship noted by them in their March 2006 and January 2010 letter between inservice toxic herbicide containing dioxin and the Veteran's fatal colon cancer.  

2.  Return the report of a VA medical opinion obtained in November 2011 from Dr. Reem Haddad at the VA Medical Center in Phoenix, Arizona, to permit Dr. Haddad to again review the claims folder in detail prior to the preparation of an addendum to his earlier report.  The addendum is required as a supplement to the earlier opinion provided.  If Dr. Haddad is unavailable, another VA medical professional should be asked to furnish the requested medical opinions.  The Veteran's VA claims file must be furnished to Dr. Haddad or another VA medical provider for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed.

Following a review of the claims folder, Dr. Haddad or his designee is asked to address the following questions, providing a complete rationale for each opinion offered?:

a)  Is it at least as likely as not that the Veteran's inservice herbicide exposure, to include dioxin, was a direct or contributory cause of his death by metastatic colon cancer?  Medical literature previously cited as supportive or not supportive of any such causation or contribution should be summarized; and there should be citation to the evidence of record that is supportive of the opinion provided.

b)  Is it at least as likely as not that the Veteran's longstanding abuse of alcohol and tobacco was a direct or contributory cause of his fatal colon cancer?  Medical literature previously cited as supportive or not supportive of any such causation or contribution should be summarized; there should be a notation of the relationship, if any, between the Veteran's alcohol and tobacco abuse and his service-connected psychiatric or other disorders and an expression of an opinion as to the likelihood that either form of abuse was part and parcel of any service-connected disorder or a secondary result thereof; and there should be citation to the evidence of record that supports the opinion provided.   

The VA reviewer is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

3.  Lastly, readjudicate the claim for service connection for the cause of the Veteran's death, on the basis of all pertinent evidence of record and all governing law and regulations.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant need take no action until she is notified.  She has the right to submit additional evidence and argument on the matter(s) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional development.  No inference as to the outcome of this matter should be drawn from the actions requested.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


